DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelloin, US 20200183946 A1 (hereinafter “Pelloin”).

Claim 1: Pelloin teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
querying a database for a subset of a plurality of records in the database, each record in the plurality of records comprising a value for a field (Pelloin, [0058] note In example embodiment, the anomaly detection algorithm 102 may be embedded in a Big Data environment. Operationally, anomaly detection algorithm 102 may fetch its data inputs from the production database 104, [0073] note These time series may each stored in the production database 104. Each of these time series may represent one metric that may be analyzed by the anomaly detection method of the present disclosure);
(Pelloin, [0033] note Analyzing time series data for anomalies… time scales may apply to sampling intervals between individual time series measurements, collection intervals over which measurements are made or obtained, and periodicities of the samples);
sorting the set of records based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest);
determining a first value for the field of a first record in the sorted set of records and a second value for the field of a second record in the sorted set of records forms a slope that is greater than or equal to a defined slope (Pelloin, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit); and
determining a threshold value for the subset of the plurality of records based on the first record (Pelloin, [Fig. 14], [0124] note Accordingly, the reference threshold is set at 6, which is the deviation size at rank 27).

Claim 2: Pelloin teaches the non-transitory machine-readable medium of claim 1, wherein determining that the first value for the field of the first record and the second value for the field of the second record forms the slope greater than the defined slope comprises:
calculating a gradient value based on the first value for the field of the first record and the second value for the field of the second record; and determine that the gradient value is greater than or (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold; i.e. the examiner interprets slope reads on gradient).

Claim 3: Pelloin teaches the non-transitory machine-readable medium of claim 1, wherein sorting the set of records based on the value for the field in each record in the set of records comprises sorting the set of records from least to greatest based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest).

Claim 4: Pelloin teaches the non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for storing the threshold value in a storage for later processing of newly received records (Pelloin, [0044] note A reference threshold based on the training time series may also be determined in order to later evaluate deviations between time series data and the periodic reference pattern).

Claim 5: Pelloin teaches the non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for:
receiving from a first client device a third record comprising a third value for the field; determining that the third value for the field of the third record is greater than or equal to the threshold value; and based on the determination that the third value for the field of the third record is greater than or equal to the threshold value, sending a notification to a second client device indicating that the third record is to be reviewed (Pelloin, [Fig. 1], [0055] note display of the anomaly results 112, [Fig. 15], [0126] note the next step is now to detect the anomalies in the sample time series of FIG. 9. This is shown in FIG. 15, which is a plot illustrating an example of anomaly detection based on a reference pattern and threshold, [0127] note A corridor labeled H in FIG. 15 corresponds to the determined reference threshold. It may be seen that the corridor extends six units above and below the horizontal axis, [0128] note The anomaly detection algorithm may now detect the deviation A as a first anomaly, since it extends above the corridor H, [0097] note the computed distances are compared with the threshold, and those that exceed the threshold are identified as anomalies).

Claim 6: Pelloin teaches the non-transitory machine-readable medium of claim 1, wherein the subset of the plurality of records is a first subset of the plurality of records, wherein the set of records is a first set of records, wherein the slope is a first slope, wherein the threshold value is a first threshold value, wherein the program further comprises sets of instructions for:
querying the database for a second subset of the plurality of records in the database; sampling the second subset of the plurality of records to identify a second set of records in the second subset of the plurality of records; sorting the second set of records based on the value for the field in each record in the second set of records; determining a third value for the field of a third record in the sorted set of records and a fourth value for the field of a fourth record in the sorted set of records forms a second (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit).

Claim 7: Pelloin teaches the non-transitory machine-readable medium of claim 6, wherein a first number of records in the first set of records is equal to a second number of records in the second set of records (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number. Again, the number of subsets may be at least three).

Claim 8: Pelloin teaches a method comprising:
querying a database for a subset of a plurality of records in the database, each 3 record in the plurality of records comprising a value for a field (Pelloin, [0058] note In example embodiment, the anomaly detection algorithm 102 may be embedded in a Big Data environment. Operationally, anomaly detection algorithm 102 may fetch its data inputs from the production database 104, [0073] note These time series may each stored in the production database 104. Each of these time series may represent one metric that may be analyzed by the anomaly detection method of the present disclosure);
sampling the subset of the plurality of records to identify a set of records in the subset of the plurality of records (Pelloin, [0033] note Analyzing time series data for anomalies… time scales may apply to sampling intervals between individual time series measurements, collection intervals over which measurements are made or obtained, and periodicities of the samples);
sorting the set of records based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest);
determining a first value for the field of a first record in the sorted set of records and a second value for the field of a second record in the sorted set of records forms a slope that is greater than or equal to a defined slope (Pelloin, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit); and
determining a threshold value for the subset of the plurality of records based on the first record (Pelloin, [Fig. 14], [0124] note Accordingly, the reference threshold is set at 6, which is the deviation size at rank 27).

Claim 9: Pelloin teaches the method of claim 8, wherein determining that the first value for the field of the first record and the second value for the field of the second record forms the slope greater than the defined slope comprises:
calculating a gradient value based on the first value for the field of the first record and the second value for the field of the second record; and determine that the gradient value is greater than or equal to a defined gradient value (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold; i.e. the examiner interprets slope reads on gradient).

Claim 10: Pelloin teaches the method of claim 8, wherein sorting the set of records based on the value for the field in each record in the set of records comprises sorting the set of records from least to greatest based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest).

Claim 11: Pelloin teaches the method of claim 8 further comprising storing the threshold value in a storage for later processing of newly received records (Pelloin, [0044] note A reference threshold based on the training time series may also be determined in order to later evaluate deviations between time series data and the periodic reference pattern).

Claim 12: Pelloin teaches the method of claim 8 further comprising:
receiving from a first client device a third record comprising a third value for the field; determining that the third value for the field of the third record is greater than or equal to the threshold value; and based on the determination that the third value for the field of the third record is greater than or equal to the threshold value, sending a notification to a second client device indicating that the third record is to be reviewed (Pelloin, [Fig. 1], [0055] note display of the anomaly results 112, [Fig. 15], [0126] note the next step is now to detect the anomalies in the sample time series of FIG. 9. This is shown in FIG. 15, which is a plot illustrating an example of anomaly detection based on a reference pattern and threshold, [0127] note A corridor labeled H in FIG. 15 corresponds to the determined reference threshold. It may be seen that the corridor extends six units above and below the horizontal axis, [0128] note The anomaly detection algorithm may now detect the deviation A as a first anomaly, since it extends above the corridor H, [0097] note the computed distances are compared with the threshold, and those that exceed the threshold are identified as anomalies).

Claim 13: Pelloin teaches the method of claim 8, wherein the subset of the plurality of records is a first subset of the plurality of records, wherein the set of records is a first set of records, wherein the slope is a first slope, wherein the threshold value is a first threshold value, wherein the method further comprises:
querying the database for a second subset of the plurality of records in the database; sampling the second subset of the plurality of records to identify a second set of records in the second subset of the plurality of records; sorting the second set of records based on the value for the field in each record (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit).

Claim 14: Pelloin teaches the method of claim 13, wherein a first number of records in the first set of records is equal to a second number of records in the second set of records (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number. Again, the number of subsets may be at least three).

Claim 15: Pelloin teaches a system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
query a database for a subset of a plurality of records in the database, each record in the plurality of records comprising a value for a field (Pelloin, [0058] note In example embodiment, the anomaly detection algorithm 102 may be embedded in a Big Data environment. Operationally, anomaly detection algorithm 102 may fetch its data inputs from the production database 104, [0073] note These time series may each stored in the production database 104. Each of these time series may represent one metric that may be analyzed by the anomaly detection method of the present disclosure);
sample the subset of the plurality of records to identify a set of records in the subset of the plurality of records (Pelloin, [0033] note Analyzing time series data for anomalies… time scales may apply to sampling intervals between individual time series measurements, collection intervals over which measurements are made or obtained, and periodicities of the samples);
sort the set of records based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest);
determine a first value for the field of a first record in the sorted set of records and a second value for the field of a second record in the sorted set of records forms a slope 14 that is greater than or equal to a defined slope (Pelloin, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit); and
determine a threshold value for the subset of the plurality of records based on the first record (Pelloin, [Fig. 14], [0124] note Accordingly, the reference threshold is set at 6, which is the deviation size at rank 27).

Claim 16: Pelloin teaches the system of claim 15, wherein determining that the first value for the field of the first record and the second value for the field of the second record forms the slope greater than the defined slope comprises:
calculating a gradient value based on the first value for the field of the first record and the second value for the field of the second record; and determine that the gradient value is greater than or equal to a defined gradient value (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold; i.e. the examiner interprets slope reads on gradient).

Claim 17: Pelloin teaches the system of claim 15, wherein sorting the set of records based on the value for the field in each record in the set of records comprises sorting the set of records from least to greatest based on the value for the field in each record in the set of records (Pelloin, [0045] note each subset may be time-aligned with the periodic reference pattern, and at each sample point, a deviation between the metric value and the reference pattern may be computed. Each deviation may then be stored in one or another form of memory. Next, a deviation sequence may be constructed as a sequence of deviations ranked according to deviation size, from smallest to largest).

Claim 18: Pelloin teaches the system of claim 15, wherein the instructions further cause the at least one processing unit to store the threshold value in a storage for later processing of newly received records (Pelloin, [0044] note A reference threshold based on the training time series may also be determined in order to later evaluate deviations between time series data and the periodic reference pattern).

Claim 19: Pelloin teaches the system of claim 15, wherein the instructions further cause the at least one processing unit to:
receive from a first client device a third record comprising a third value for the field; determine that the third value for the field of the third record is greater than or equal to the threshold value; and based on the determination that the third value for the field of the third record is greater than or equal to the threshold value, send a notification to a second client device indicating that the third record is to be reviewed (Pelloin, [Fig. 1], [0055] note display of the anomaly results 112, [Fig. 15], [0126] note the next step is now to detect the anomalies in the sample time series of FIG. 9. This is shown in FIG. 15, which is a plot illustrating an example of anomaly detection based on a reference pattern and threshold, [0127] note A corridor labeled H in FIG. 15 corresponds to the determined reference threshold. It may be seen that the corridor extends six units above and below the horizontal axis, [0128] note The anomaly detection algorithm may now detect the deviation A as a first anomaly, since it extends above the corridor H, [0097] note the computed distances are compared with the threshold, and those that exceed the threshold are identified as anomalies).

Claim 20: Pelloin teaches the system of claim 15, wherein the subset of the plurality of records is a first subset of the plurality of records, wherein the set of records is a first set of records, wherein the slope is a first slope, wherein the threshold value is a first threshold value, wherein the instructions further cause the at least one processing unit to:
query the database for a second subset of the plurality of records in the database; sample the second subset of the plurality of records to identify a second set of records in the second subset of the plurality of records; sort the second set of records based on the value for the field in each record in the second set of records; determine a third value for the field of a third record in the sorted set of records and a fourth value for the field of a fourth record in the sorted set of records forms a second slope that is greater than or equal to the defined slope; and determine a second threshold value for the second subset of the plurality of records based on the third record, wherein a first number of records in the first set of records is equal to a second number of records in the second set of records (Pelloin, [0045] note determination of the reference threshold may entail dividing the training time series into a plurality of consecutive subsets, each subset spanning one fixed reference time period and consisting of a series of N values V1, i=1, . . . , N, of the metric at consecutive sample points in time separated by the regular sample time interval, wherein N is a natural number… The deviation sequence may then be represented as or fit with a curve, and the slope of the curve estimated as a function of deviation sequence rank. The deviation for which the slope of the curve is largest, while still remaining below a predetermined slope upper limit may then be identified as the reference threshold, [Fig. 14], [0124] note In the present example, there is a large increase in the slope from rank 25 to rank 28. The slope from rank 27 to 28, is above the predetermined slope upper limit).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165